Citation Nr: 1437465	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-02 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as secondary to service connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for hypertension.

3.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 2000 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted service connection for hypertension and a lumbar strain and assigned noncompensable and 10 percent evaluations, respectively, effective from January 29, 2007.

The Veteran relocated during the course of his appeal, and jurisdiction was subsequently transferred to the RO in Phoenix, Arizona.

In his substantive appeal, the Veteran requested a hearing before the Board in Washington, D.C.  The RO notified the Veteran that a hearing had been scheduled for July 2014 in a May 2014 letter addressed to his last known address; however, he failed to appear for the proceeding.  The Veteran has not requested that the hearing be rescheduled, nor has he provided good cause.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals that there are VA medical records dated from August 2008 to July 2012; however, these records were considered by the RO in the December 2012 supplemental statement of the case (SSOC).  The remaining documents are either duplicative or irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System.

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar strain is not productive of forward flexion between 30 and 60 degrees, a combined range of motion of no greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

2.  The Veteran's diastolic pressure has been predominantly 100 or more, and he requires continuous medication for control.  His diastolic pressure is not predominantly 110 or more, and his systolic pressure is not predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for a lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.59, 4.71a, Diagnostic Code 5237 (2013).

2.  The criteria for initial 10 percent evaluation, but no higher, have been met for hypertension.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial evaluations assigned following the grant of service connection for hypertension and a lumbar strain.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (Dec. 22, 2003).  Thus, because the notice provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issues of entitlement to higher initial evaluations for these disabilities.

In addition, the duty to assist the Veteran has also been satisfied in this case.  All service treatment records and identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any outstanding records that are relevant to the issue being decided herein.  

The Veteran was afforded multiple VA examinations in connection with his increased evaluation claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2008 (with the September 2008 addendum), February 2009, and November 2012 VA examinations for the Veteran's spine and hypertension claims in this case were adequate, as they were predicated on a review of the Veteran's medical history as well as on a thorough examination that fully address the rating criteria that are relevant to rating the disabilities in this case.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  In this case, as explained below, uniform evaluations are generally warranted, with certain staged ratings based on the evidence, as discussed below.
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


I.  Lumbar Strain

The Veteran is currently assigned a 10 percent evaluation for his lumbar strain, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 indicates that a lumbosacral strain should be evaluated under the General Rating Formula for Disease and Injuries to the Spine.

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees;; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.   A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the cervical spine is 45 degrees of forward flexion, 45 degrees of extension, 45 degrees of left and right lateral flexion, and 80 degrees of left and right lateral rotation.  Normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.   See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Moreover, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation for his lumbar strain.

The Veteran has not been shown to have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In fact, a May 2007 VA examiner noted that the Veteran was nontender with no obvious spasm or deformity of the lumbar spine.  The July 2008 VA examiner indicated that the Veteran walked with a slight gimp and used a cane, but no muscle spasm or guarding were found upon examination.  Although the February 2009 VA examiner noted that there was scoliosis, he commented it was unrelated to service.  He also indicated that the Veteran's posture and gait were normal upon examination.  In addition, the November 2012 VA examination revealed no guarding or spasm.

In addition, the preponderance of the evidence shows that the Veteran does not have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  In this regard, the May 2007 VA examiner found him to have forward flexion at 80 degrees, extension at 5 degrees, lateral flexion at 25 degrees bilaterally and lateral rotation at 35 degrees bilaterally.  There was no change upon repetitive testing.  

The Board does note that the Veteran's VA medical records show that he had limited forward flexion at an appointment in July 2007, and in October 2007, the Veteran was noted to have forward flexion at 45 degrees.  However, the Veteran was later provided a VA examination in July 2008 at which time range of motion testing revealed forward flexion to 75 degrees, extension to 15 degrees, and both lateral flexion and rotation to 20 degrees bilaterally.  There was no change upon repetition.  Moreover, the February 2009 VA examiner recorded his range of motion as flexion to 90 degrees, extension to 30 degrees, and both lateral rotation and lateral flexion to 30 degrees bilaterally.  There was pain upon repetition, but no further changes.  Similarly, range of motion testing at the November 2012 VA examination revealed flexion to 80 degrees, extension to 20 degrees, and lateral flexion and lateral rotation to 25 degrees bilaterally.  

The Veteran submitted a private medical opinion from Dr. M.M. dated in May 2010.  This letter noted restricted range of motion in the Veteran's spine, but failed to record the Veteran's range of motion numerically.  Thus, it has little probative value in this regard.

As noted, there was one instance in which the Veteran was documented as having forward flexion less than 60 degrees in October 2007.  However, given the multiple examinations and range of motion findings throughout the appeal period, the Board finds that it is outweighed by the numerous other occasions both before and afterwards showing forward flexion much greater than 60 degrees.

Moreover, the Veteran has not been shown to have ankylosis.  The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Based on the aforementioned range of motion findings, the Veteran's spine does not appear to be fixed or immobile.

In addition, the evidence does not show that the Veteran has had incapacitating episodes meeting the durational requirement for a rating under the intervertebral disc syndrome rating criteria noted above.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The Veteran did tell the May 2007 VA examiner that doctors prescribed incapacitation for 3 to 4 weeks within the last year and a half.  However, there are no treatment records documenting a prescription of bed rest during that time period, and it is unclear as to whether there would have been 2 to 4 weeks of incapacitating episodes during a 12 month period (as opposed to a year and a half as reported by the Veteran).  The Board further notes that the Veteran separated from service in January 2007; therefore, "the last year and a half" time period at the May 2007 examination could refer to a period during his military service, which would not be during the current appeal period.   Moreover, the November 2012 VA examiner stated that the Veteran did not have intervertebral disc syndrome.  Therefore, the Board finds that the Veteran is not entitled to an increased evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

After reviewing the record, the Board further finds that a separate disability rating is not warranted because the evidence does not demonstrate that the Veteran suffered from a separate neurological disability distinct from his lumbar strain.  The medical evidence of record does not identify any separate neurological findings or disability not already contemplated under the discussed pertinent criteria.

The Board does observe the Veteran's reports that he has radiating pain.  However, the May 2007 VA examination revealed normal reflexes, as well as normal sensation and strength in lower extremities.  A neurological examination was normal.  The July 2008 VA examiner also stated that there were no neurological disorders present, despite the Veteran's report of radiating pain at that time.  Likewise, the February 2009 VA examiner stated that there was no weakness, no atrophy of the lower extremities, negative straight leg raised, and negative Waddell's sign testing.  In addition, the November 2012 VA examiner noted the Veteran's complaint of radiating pain, but found no signs, symptoms, or objective evidence of radiculopathy.  There was no atrophy, normal strength testing, normal reflexes, and normal sensory testing.  He also noted that an EMG of the lower extremities performed in November 2010 was normal.

Although the Veteran may be competent to report radiating pain, the Board finds that the diagnosis of radiculopathy or any other neurological disorder is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  Indeed, the VA examiners performed objective testing and one even referred to an EMG in making the determination that he did not have radiculopathy.    

Therefore, the Board concludes that the Veteran did not suffer from additional neurological deficiency that is a manifestation of his service-connected lumbar spine disability so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders. See Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body such as excursion, strength, speed, coordination, and endurance; it is the presence of this functional loss that is the relevant question in assigning disability evaluations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, the effect of the pain in the Veteran's spine is contemplated in the currently assigned 10 percent evaluation, and the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, despite noting that there was pain, the May 2007, July 2008, and February 2009 VA examiners noted that there was no change in the range of motion upon repetitive testing.  Considering the results of examinations and the Veteran's overall disability picture, the Board finds that any functional impairment due to the noted pain is not the functional equivalent of forward flexion to less than 60 degrees or the combined range of motion less than 100 degrees to more nearly approximate the 30 percent criteria.  The Court has clearly indicated that painful motion does not equate to limited motion.  Mitchell, 25 Vet. App. at 41, 43.  In summary, the disability does not more nearly approximate the criteria for the 20 percent evaluation.  

The Board does acknowledge the Veteran's contention that the presence of arthritis in the lumbar spine warrants a grant of a higher evaluation.  Diagnostic Code 5003 states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be the General Rating Formula for Diseases and Injuries of the Spine.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of- motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, there is compensable limitation of motion, and the Veteran is already assigned a 10 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine.  As discussed above, the Veteran does not meet the criteria for a higher evaluation under that formula.  Thus, he is not entitled to an increased evaluation for arthritis as he contends.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has also considered whether staged ratings are appropriate.  For the reasons indicated above, however, the Veteran's symptoms do not present with findings necessary to allow for any higher staged ratings as they have remained essentially the same throughout the appeal period.


II.  Hypertension

The Veteran's service-connected hypertension is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  The Veteran has contended that an increased evaluation is warranted because he takes medication for this disability.

Under Diagnostic Code 7101, a 10 percent evaluation is assigned for diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more.  A 40 percent rating is appropriate for diastolic pressure predominantly 120 or more.  A 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  Id.  Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

There are three notes to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Note (1) provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure (i.e., bottom number) is predominantly 90 mm or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Note (2) requires the evaluation of hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  Note (3) states that hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.

Review of the Veteran's claims file shows that, at his May 2007 VA examination, the Veteran reported experiencing high blood pressure since 2003.  He indicated that he was treated with medication and had no limitation of activity, but the Veteran reported that he had run out of medication two weeks prior to that examination.  His blood pressure readings were recorded as 144/94, 146/92, and 144/92.  

A diagnosis of mild hypertension was confirmed at the Veteran's July 2008 VA examination.  His blood pressure was recorded at that examination as 140/86, 137/83, and 144/87.

The Veteran was then afforded a VA examination for individual unemployability in February 2009.  At that examination, the Veteran's blood pressure was reported as 114/85, 138/90, and 138/89.  

Blood pressure readings were again recorded during a November 2012 VA examination, and they were 142/90, 140/88, and 140/88.  The Veteran was noted to be taking medication for his condition at that time.

While the results of Veteran's VA examinations would not warrant a compensable evaluation for hypertension, the Veteran's VA medical records indicate fluctuation of the Veteran's blood pressure readings over this same time period.  Some readings taken by VA or recorded in home logs also indicate blood pressure readings with diastolic pressure under 100 and systolic pressure under 160; however, there are also recordings of elevated blood pressure readings.  For example., there was a reading of 170/111 in January 2008, 162/93 in June 2008 (with a notation that the Veteran had not taken his hypertension medication that day), a reading of 161/119 in October 2008, a reading of 180/106 in April 2009 (with a notation that the Veteran had run out of his blood pressure medication), 148/100 in April 2010 (with a notation that the Veteran had run out of blood pressure medication), and a reading of 145/104 in March 2012.

The Board finds that these readings of diastolic pressure greater than 100 and/or systolic pressure over 160 throughout the relevant time period warrant an increased rating of 10 percent.  In so doing, the Board notes that, on several occasions, these higher readings fell during appointments where the Veteran had run out of or forgotten to take his blood pressure medication.  Thus, it appears that the Veteran has a history of diastolic pressure over 100 unless his hypertension is controlled by medication.

The Board has also considered whether the Veteran is entitled to an evaluation in excess of 10 percent for his hypertension.  However, the Board finds that the two recorded incidents of diastolic pressure over 110 over a five year time period is not indicative of a history of diastolic pressure that is predominantly 110 or more.  





III.  Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's lumbar strain and hypertension are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

The Board has considered the Veteran's limitation of motion, pain, and other factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) in evaluating his lumbar spine disability.  Likewise, the Veteran's high blood pressure readings and need for medication have been contemplated in the Board's grant of a 10 percent evaluation for hypertension.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for these disabilities are inadequate.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar strain and hypertension under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


ORDER

An initial evaluation in excess of 10 percent for a lumbar strain is denied.

An initial 10 percent evaluation for hypertension is granted.


REMAND

The Veteran was afforded a VA examination for his sleep disorder claim in July 2008, and addendum opinions were obtained from the same examiner in August 2008 and September 2008.  That examiner stated that the Veteran likely had a sleep disorder that would be service-connected, to include sleep apnea or narcolepsy; however, there was no diagnosis of sleep apnea at that time.  As such, the examiner ordered a sleep study.  The results of that study were negative for sleep apnea, and the Veteran was diagnosed with insomnia instead.  However, the examiner did not opine as to whether or not the Veteran's insomnia was related to his military service, nor did he further comment on possible narcolepsy.  Therefore, the Board finds that an additional examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a sleep disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any relevant, outstanding VA medical records should also be obtained and associated with the claims file.
 
2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any sleep disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran's representative has claimed that the Veteran's sleep disorder is related to his service-connected posttraumatic stress disorder (PTSD).

The examiner should identify all current sleep disorders.  For each diagnosis identified, the examiner should then opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to his military service.  He or she should also address whether the Veteran's sleep disorder is either caused by or permanently aggravated by his service-connected PTSD. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


